DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
Claim 2 line 3 recites, “at a one end,” claim should be amended to –at 
Claim 3 line 4 recites, “a tubular comprising,” claim should be amended to recite –a tubular part comprising--; and lines 19-20 recite “barbs” twice, fix antecedent issue.
Claim 7 line 12 recites, “a tubular comprising,” claim should be amended to recite –a tubular part comprising--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thelen [U.S. 9,553,402] in view of Shishido et al. [US 8,819,893].
Regarding claim 1, Thelen disclose an pre-wired management fastening device, installed on the cabling port of an electric plug connector or an electric plug connector slot, the pre-wired management fastening device comprising: a tubular part (fig. 3; 14) comprising: of an integral upper tubular part (fig. 3; 40); a lower tubular part (fig. 3; 38), an angle (fig. 3; angle between 40 and 38) being formed between the upper tubular part (40) and the lower tubular part (38), the angle (angle between 40 and 38) being greater than (180 degrees) or equal to 90 degrees and less than or equal (180 degrees) to 180 degrees; and a channel (inside space of 14) for cable routing consistent with a direction of the tubular part (14); and a cable clamping mechanism (fig. 2; 72) fixed to a front end (fig. 1; end were 62 is located) of the tubular part (14) fixes by a nut (fig. 1; 62), the cable clamping mechanism (72) comprising: a plurality of cable clamping supporting columns (fig. 4; 86, 88); wherein a rear end (fig. 1; area of 14 that connects with 12) of the tubular part (14) is locked on an inlet (fig. 1; opening of 12) of the electric plug connector (12) or an other end of the electric plug connector.
Thelen does not disclose a plurality of barbs disposed on an outer side of the cable clamping supporting columns.
However Shishido teaches a plurality of barbs (fig. 1; 52) disposed on an outer side (fig. 1; outer surface of 57) of the cable clamping supporting columns (57).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a plurality of barbs disposed on an outer side of the cable clamping supporting columns as suggested by Shishido for the benefit of improving the retention strength of a cable and increasing the mechanical strength of the connector parts once assembled.

Regarding claim 2, Thelen modified by Shishido has been discussed above. Thelen disclose wherein the tubular part (14) further comprises a detachably connected first shell (40) and a second shell (38), the first shell (40) and the second shell (38) being pivotally connected (fig. 1; pivot axis) at a one end (fig. 1; end where the pivot axis is 44), and attached (once 40 and 38 comes together) or buckled at another end (fig. 2; rear area of 40 and 38) to form a channel (inside space of 14) for cable routing.

Regarding claim 4, Thelen modified by Shishido has been discussed above. Thelen disclose inner sides (screw threaded portions of 14 that is inserted inside of 62) of tails (fig. 3; 48) of the first shell (40) and the second shell (38) are provided with a semicircular screw thread mechanism (see figs. 2 and 5) and, when the first shell (40) and the second shell (48) are being assembled, the semicircular screw mechanisms (see figs. 2 and 5) form an open circular screw mechanism (fig. 2; 50). 

Regarding claim 5, Thelen modified by Shishido has been discussed above. Thelen disclose wherein the front end (end were 62 is located) of the tubular part (14) is provided with an external screw thread (50) adapted to an internal screw thread (fig. 7; threads of 62) of the fastening nut (62), and a through-groove (fig. 6; 54) for embedding the cable clamping support column (fig. 6; 80) located at a location of the external screw thread (50) on the tubular part (14).

Regarding claim 9, Thelen modified by Shishido has been discussed above. Thelen disclose an electric plug connector, including a connector shell (12), wherein a wire inlet (opening of 12) at a rear (were 14 connects with 12) of the connector shell (12) is provided with the pre-wired management fastening device (14, 62, 72) of claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thelen [U.S. 9,553,402] and Shishido et al. [US 8,819,893] as applied to claim 1 above, and further in view of Kanda et al. [U.S. 9,461,400].
Thelen and Shishido disclose (Thelen) wherein the angle between the upper tubular party (40) and the lower tubular part (38) is 180 degrees.
Thelen and Shishido do not disclose the angle being 90 degrees or 135 degrees.
However Kanda teaches the angle being 90 degrees (fig. 2; angle between 7 and 5 is 90 degress).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate wherein the angle between the upper tubular party and the lower tubular part is 90 degrees or 135 degrees as suggested by Kanda for the benefit of improving the routing of cables to provide addition retention strength between a connector and cables.

Allowable Subject Matter
Claims 3, 7 and 8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 3, the prior art of record fails to disclose, teach, provide or suggest the cable clamping mechanism is an injection-molded part with surface plating treatment, and comprises: an annular base; 2-6 cable clamping supporting columns on at least one side of the annular base; and barbs disposed on an outer side of a head of the cable clamping supporting columns is provided with barbs, wherein a slanted inside surface of a bottom inlet of a nut is contracted by tightening a fastening nut to make the cable clamping supporting columns and the barbs shift gradually toward during a tightening process combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 7, the prior art of record fails to disclose, teach, provide or suggest a connector shell; an opening in an upper end of the connector shell; an upper fastener hinged at the opening; an insert provided with a direct pressure ferrule, a PCB circuit board, a contact teeth, a terminal base, a wire cover and a wire management base, wherein the upper fastener is buckled on the wire cover, wherein the wire management base is provided with a pre-wired management fastening device combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 8, the prior art of record fails to disclose, teach, provide or suggest an upper end of the connector shell hinged with an upper fastener, and a lower end of the connector shell hinged with a lower fastener; the connector shell is sequentially inserted and provided with a direct pressure ferrule, a PCB circuit board, a contact teeth, a terminal block, and a wire cover; wherein a raised part, which is the rear end of the tubular part, is used to fasten the upper fastener and the lower fastener combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831